Case 4:17-cv-05610-HSG Document 20 Filed 12/19/18 Page 1of1

“AQ 154 (10/03) Substitution of Attomey

 

UNITED STATES DISTRICT COURT

 

 

Northern District of California
Oscar Leatherman and Kelly Pifferini CONSENT ORDER GRANTING
Plaintiff (s), SUBSTITUTION OF ATTORNEY
Vi

City of Eureka CASE NUMBER: 4:17-cv-5610-HSG

Defendant (s),

Notice is hereby given that. subject to approval by the court, Oscar Leatherman and Kelly Pifferini substitutes
(Party (s) Name)

Shelley K. Mack . State Bar No. 209596 as counsel of record in

(Name of New Attorney)

place of — Martin & Mack LLP

 

{Name of Attorney (s) Withdrawing Appearance)

Contact information for new counsel is as follows:

 

 

Firm Name: Shelley K. Mack, Esq.
Address: 1369 G Street, Arcata, CA 95521
Telephone: (707) 599-7375 Facsimile

 

 

E-Mail (Optional): shelleykmack@qmail.com

| consent to the above substitution. (>? 4 __ ee RT = (8
pa: WA 32AK LAL. LEZ

L4Siz mature of Party (s))

 

1 consent to being substituted.

Date: 9/20/2018 -= Z. =<...

(Signature of Former Attorney (5))

| consent to the above substitution. Piiben
Date: | 2/3/LUY [<- Wash.

(Sig nifire of New Attorney)

 

 

 

The substitution of attorney is hereby approved and so ORDERED.

Date:

 

 

Judge

\Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.|
